internal_revenue_service national_office technical_advice_memorandum february third party contact index uil no number release date case mis no tam-120807-98 chief appeals taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer insurance_company a insurance_company b date date date date date date state tam-120807-98 country country amount amount amount amount amount amount amount amount amount amount issue whether a portion of the payment by taxpayer to insurance_company a for insurance coverage for tax_year ended date should be disallowed under sec_162 of the internal_revenue_code as self-insurance to the extent a portion of the payment is allocated to taxpayer’s redemption account in insurance_company b as described below conclusion the portion of the payment by taxpayer to insurance_company a for insurance coverage for tax_year ended date which is allocated to taxpayer’s redemption account in insurance_company b should not be disallowed under sec_162 of the internal_revenue_code as self-insurance taxpayer’s redemption account is impacted by the loss experience of other participants in the program and is not required to be refunded to taxpayer in the event of favorable loss experience on the part of taxpayer facts tam-120807-98 the pertinent facts during the relevant taxable_period as agreed to by the appeals officer and taxpayer are as follows taxpayer is a manufacturing corporation on date taxpayer acquired amount of redeemable preference shares preference shares of insurance_company b and became eligible to have its general liability automobile and worker’s compensation insurance insured by insurance_company a and partially reinsured by insurance_company b insurance_company a is a multi-line insurer with executive offices in state insurance_company a writes property and casualty insurance for institutions and individuals nationwide and is subject_to the insurance laws and regulations of each of the states in which it does business insurance_company a is unrelated to taxpayer or to insurance_company b insurance_company b is an insurance corporation that is a multi-line indemnity reinsurer insurance_company b is domiciled in country at all times since its incorporation in to the present insurance_company b has complied with all country laws and regulations governing the operation of reinsurance companies domiciled there including all requirements as to minimum capitalization and financial strength insurance_company b is not licensed or admitted to carry on the business of insurance in country taxpayer was one of approximately forty unrelated shareholders of insurance_company b during the taxable_year insurance_company b’s business during the taxable_year consisted solely of the provision of indemnity_reinsurance of policies issued by insurance_company a to insurance_company b’s shareholders the policies issued by insurance_company a to taxpayer were partially reinsured by insurance_company b during the taxable_year the policies purchased by taxpayer from insurance_company a generally provided amount of coverage per occurrence and in the aggregate for general liability amount of coverage per occurrence with no aggregate limit for automobile liabilities unlimited coverage for workers’ compensation liability and amount of coverage per occurrence accident with no aggregate limit for employers’ liability taxpayer paid the premiums for each of the insurance_company a policies in their entirety in the year of coverage the premiums charged for the insurance_company a policies were not subject_to subsequent adjustment consequently taxpayer could not be assessed additional premiums in the event that its losses insured under the insurance_company a policies exceeded the premiums initially charged therefor and insurance_company a was not obligated to pay taxpayer dividends refunds or any other return of premiums in excess of insured losses_incurred during the periods of coverage during the taxable_year insurance_company a purchased indemnity_reinsurance tam-120807-98 from insurance_company b with respect to a portion of the risks insurance_company a assumed under policies of insurance issued to insurance_company b’s shareholders pursuant to a reinsurance agreement entered into between insurance_company a and insurance_company b reinsurance agreement insurance_company b agreed to indemnify insurance_company a for that portion of losses_incurred by insurance_company a attributable to the first amount of coverage per occurrence provided to insurance_company b’s shareholders under insurance policies issued by insurance_company a insurance_company a did not reinsure with insurance_company b that portion of its liabilities assumed under policies issued to insurance_company b’s shareholders that was in excess of amount per occurrence there was no aggregate limit on insurance_company b’s exposure to insurance_company a for taxpayer’s risks pursuant to the reinsurance agreement insurance_company b agreed to indemnify insurance_company a as described above in exchange for a portion of the premiums received by insurance_company a from insurance_company b’s shareholders insurance_company a received premiums from taxpayer and retained amounts to reimburse insurance_company a’s acquisition expenses including ceding commissions and applicable federal excise_taxes amounts for the retention of liabilities assumed by insurance_company a under the underlying policies in excess of amount per occurrence and other items insurance_company a paid the remainder of taxpayer’s premiums to insurance_company b for reinsurance during the taxable_year at issue insurance_company b had two classes of shares outstanding ordinary shares which ceased being issued prior to the taxable_year at issue carried rights only to distributions in liquidation of the company preference shares carried rights to participate in dividend distributions and to redemption all dividends on and redemptions of preference shares are subject_to the discretion of insurance_company b’s board_of directors the board_of insurance_company b may not declare a dividend or approve a redemption if such dividend or redemption causes insurance_company b to cease to meet requirements as to financial condition imposed by country statute insurance_company b’s board_of directors is also prevented from declaring a dividend or approving a redemption of preference shares if insufficient funds are available due to insurance_company b’s obligation to fund its letter_of_credit obligations under the reinsurance agreement a corporation becomes a shareholder of insurance_company b by purchasing preference shares insurance_company b’s shareholders are under no obligation to purchase additional preference shares or to otherwise contribute to the capital of insurance_company b beyond the original purchase_price of their preference shares to become a holder of preference shares in insurance_company b member new members are required initially to purchase insurance coverage from insurance tam-120807-98 company a a portion of which is reinsured with insurance_company b however there is no requirement that members continue to purchase such insurance from insurance_company a beyond the first year of membership during the taxable_year several members continued to hold preference shares of insurance_company b but did not also simultaneously purchase insurance policies from insurance_company a taxpayer stopped purchasing insurance from insurance_company a in the tax_year following tax_year ended date but remained a member until date insurance_company b establishes a redemption account for each member to allocate the company’s surplus if any when and if such allocations are required the balance in a member’s redemption account is a factor used in negotiations to determine the redemption price of the member’s preference shares and is used to determine the member’s proportionate right to any dividends declared by insurance_company b’s board_of directors members have no rights to any amounts reflected in their redemption accounts except as approved by the insurance_company b board_of directors the amount reflected in each member’s redemption account consists of several items beginning with the issue_price of the member’s preference shares and subject_to several adjustments each member’s redemption account is adjusted for underwriting profits and losses if any associated with that portion of the member’s insurance purchased from insurance_company a and reinsured by insurance_company b covering the first amount per occurrence first layer coverage such underwriting profits and losses are generally calculated by taking into account premiums allocated by insurance_company b for the member’s first layer coverage and underwriting expenses associated with the member’s first layer coverage including losses paid fees and reserve charges additional adjustments to each member’s redemption account includes allocations for the member’s share of insurance_company b’s earnings from its investments and applicable administration_expenses if any and reductions for dividends_paid each member’s redemption account is also adjusted by allocations to and from a pool set up to remove short-term volatility associated with severity losses attributable to the indemnification reinsurance coverage undertaken by insurance_company b pool similar to the redemption accounts the pool does not represent a segregation of any particular assets there is no account for the pool but rather it is an off-line element of the calculation of the members’ redemption accounts the pool serves as a buffer layer covering incurred losses in excess of amount per occurrence and below insurance_company b’s limit of amount per occurrence pool coverage in general of premiums are allocated to the pool through a variety of allocation calculations the various redemption accounts share in shortfall or profits of insurance_company b’s pool coverage additionally the pool is used as a buffer for any redemption accounts which become negative tam-120807-98 if the balance of the pool account is positive the positive balance is allocated to the redemption accounts in the event the pool account does not have sufficient allocated premiums and earnings to offset underwriting losses in the amount to amount layer and offset negative redemption account balances the amount of the shortfall necessarily falls to the redemption account balances of the members with positive balances although such reductions to individual redemption accounts can theoretically be reversed by allocations from the pool account positive balances in subsequent years there is no guaranty that sufficient positive balances will become available in subsequent years for this purpose the balance in any member’s redemption account can be positive or negative the balance depends upon several factors including favorable or unfavorable underwriting results of the member’s first layer coverage purchased from insurance_company a and reinsured by insurance_company b if any allocations to and from the pool attributable to the rest of insurance_company b’s coverage if any reductions attributable to the member’s share of the negative redemption account balances of other members and insurance_company b’s investment earnings if any the redemption accounts of several members contained negative balances during the taxable_year at issue these members were not required however to make up negative balances by either continuing to purchase insurance_company a insurance policies or by making additional payments of any kind including insurance premiums or equity contributions consequently when a member with a negative redemption account balance stops purchasing insurance coverage from insurance_company a the member’s redemption account balance can remain negative until the member’s preference shares are redeemed several members carried substantial negative account balances in their redemption accounts long after they had ceased purchasing insurance coverage from insurance_company a such negative balances were attributable to unfavorable underwriting experience with respect to the member’s first layer and or to pool coverage because of the persistence of negative balances in redemption accounts there was no correlation between insurance_company b’s shareholders’ equity and the sum of its redemption accounts with positive balances nor was there any correlation between a member’s redemption account and the amount the member could receive on redemption of its preference shares or on liquidation of insurance_company b any member can apply to insurance_company b’s board_of directors to have its preference shares redeemed approval of a member’s request for redemption is subject_to the board’s discretion insurance_company b’s board may decide not to redeem the preference shares of a member with a positive redemption account balance for any reason a member with a positive redemption account balance may receive payment in redemption of its preference shares only if the balance is still positive after all adjustments required to bring the redemption account up to date have tam-120807-98 been made in date five members with positive redemption account balances including taxpayer successfully requested redemption of their preference shares in each case however the amount actually received in redemption was significantly less than the member’s redemption account balance at date the main reason for this shortfall was the allocations of negative redemption account balances of other members due to unfavorable underwriting results associated with the insurance policies purchased from insurance_company a by those other members in other words the unfavorable underwriting experience of other members had a significant and direct impact on the amount which taxpayer ultimately received on redemption of its preference shares in insurance_company b taxpayer continued to own preference shares of insurance_company b after taxpayer ceased purchasing insurance from insurance_company a because insurance_company b was unable or unwilling to redeem taxpayer’s preference shares taxpayer’s investment in insurance_company b remained at risk even though taxpayer no longer obtained coverage from insurance_company a finally in date insurance_company b’s board_of directors agreed to redeem taxpayer’s preference shares the price at which taxpayer’s preference shares were redeemed is reflected in an exhibit to taxpayer’s submission illustrating the activity of taxpayer’s redemption account the exhibit demonstrates that the balance in taxpayer’s redemption account was reduced by amount to reflect allocations to the pool account to cover taxpayer’s allocable share of shortfalls in the pool account caused by underwriting losses of all members taxpayer’s redemption account was further reduced by amount to reflect taxpayer’s allocable share of the negative redemption account balances of other members although taxpayer’s redemption account balance at date was amount after the amount allocation of pool shortfall the adjustments described above for the allocation of negative redemption account balances of other members as well as other concessions resulted in taxpayer receiving only amount in redemption of its preference shares taxpayer’s redemption account and the amount which taxpayer received on liquidation of its interest in insurance_company b was reduced by amount because of insurance_company b’s underwriting losses_incurred with respect to other members law and analysis sec_162 of the internal_revenue_code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business 1insurance company b’s program year runs from date to date tam-120807-98 sec_1_162-1 of the income_tax regulations provides in part that among the items included in business_expenses for which a deduction is allowed are insurance premiums against fire storms theft accident or other similar losses in the case of a business neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal tax purposes dates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing id pincite the sharing and distribution of the insurance risk by all of the parties insured is essential to the concept of true insurance see 183_f2d_288 2nd cir cert_denied 340_us_853 thus when there is no economic shift or distribution of the risk insured the contract is not one of insurance and the payments therefor are not deductible under sec_162 of the code revrul_77_316 1977_2_cb_53 both the internal_revenue_service and the courts have long held that amounts set_aside by a taxpayer as a reserve for self-insurance though equal to commercial insurance premiums are not deductible for federal_income_tax purposes as ordinary and necessary expenses paid_or_incurred during the taxable_year see revrul_60_275 1960_2_cb_43 and pan american hide co v commissioner 1_bta_1249 even if a self-insurance fund is administered by an independent agent that fact does not make payments to the fund deductible see spring canyon coal company v commissioner f 2d 10th cir cert_denied 284_us_654 in determining the propriety of claimed insurance deductions by a company to a related company the following three prong test must be applied and each part must be satisfied the arrangement must involve the existence of an insurance risk there must be both risk shifting and risk_distribution and the arrangement must be for insurance in its commonly accepted sense see 979_f2d_162 9th cir aff’g 96_tc_18 cited with approval in 96_tc_45 aff’d 979_f2d_1341 9th cir risk is a basic element of any insurance transaction an insured faces some hazard an insurer accepts a premium and agrees to perform some act if or when the loss event occurs if no risk exists then insurance cannot be present 96_tc_18 pincite aff’d 979_f2d_162 9th cir tam-120807-98 positions of the parties the appeals officer takes the position that the portion of the payment made to insurance_company a which is ceded to insurance_company b and ultimately allocated to taxpayer’s redemption account is not deductible as a premium paid for insurance the appeals officer believes that because the redemption account is adjusted for claims made by taxpayer and because the redemption account was actually redeemed by taxpayer in date the amounts paid into the redemption account during the taxable_year at issue are amounts set_aside for self-insurance taxpayer argues that the fact that taxpayer’s redemption account is adjusted by claims made by taxpayer does not in and of itself establish that amounts paid into the redemption account are amounts set_aside for self-insurance taxpayer points out that losses of other participants reduce the value of taxpayer’s redemption account taxpayer’s redemption account may in fact be negative taxpayer argues that the redemption account is merely a method by which taxpayer’s equity_interest in insurance_company b is measured discussion the appeals officer does not dispute that taxpayer’s arrangement involves the existence of an insurance risk nor does the appeals officer dispute that the coverage purchased is insurance in its commonly accepted sense the appeals officer maintains that true risk shifting and risk_distribution does not occur with respect to the portion of taxpayer’s insurance coverage assigned to the redemption account the appeals officer points out that claims made by taxpayer up to amount are applied directly against the balance in taxpayer’s redemption account and that taxpayer may redeem its redemption account upon request taxpayer’s redemption account is however impacted by the negative experience of other participants it thus follows that even if taxpayer made no claims whatsoever which would be applied to reduce the redemption account adverse experience by other participants could reduce taxpayer’s redemption account and this reduction was not subject_to limitation in fact the adverse experience of other participants could reduce taxpayer’s redemption account to a negative_amount conversely while taxpayer’s own adverse experience could also reduce taxpayer’s redemption account to a negative_amount no additional premium could be charged by insurance_company a for the relevant coverage taxpayer’s redemption account is subject_to adjustment due to the negative experience of other participants taxpayer has no right to the return of amounts paid into the redemption account even if taxpayer has no insurance claims which would otherwise reduce the balance of taxpayer’s redemption account taxpayer’s premiums could not be adjusted to accommodate unexpectedly adverse loss experience suffered by taxpayer these facts establish that the portion of the payment made to insurance_company a which is ceded to insurance_company b and ultimately tam-120807-98 allocated to the redemption account with respect to claims up to amount satisfies both the concept of risk shifting from taxpayer to insurance_company a to insurance_company b and risk_distribution among all participants holding redemption accounts caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
